NUMBER 13-19-00140-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


RODOLFO A. ESCAMILLA,                                                         Appellant,

                                            v.

SHELLY HOGAN ESCAMILLA,                                                        Appellee.


                        On appeal from the County Court
                           of Live Oak County, Texas


                          ORDER OF ABATEMENT
   Before Chief Justice Contreras and Justices Longoria and Perkes
                              Per Curiam

       This cause is before the Court on the record and appellant’s unopposed joint

motion to abate the appeal and remand to the trial court for further consideration of all

final orders therein subject of this appeal. According to the motion, the dissolution of the

injunction/restraining order entered against appellant is the subject of the appeal and
upon entry of an agreement before the trial court, appellant will move for the appeal to be

dismissed.

       The Court, having examined and fully considered the documents on file and the

unopposed joint motion to abate and remand, is of the opinion that the motion should be

granted. Accordingly, we hereby GRANT the motion, ABATE the appeal and REMAND

the cause to the trial court.

       The Court directs appellants to file, on or before January 21, 2020, either (1) a

motion to reinstate the appeal, accompanied by appellant’s brief in this matter, or (2) a

motion to dismiss the appeal pursuant to settlement.

                                                                      PER CURIAM


Delivered and filed the
12th day of December, 2019.




                                            2